Citation Nr: 0937704	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  99-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a compression fracture at T-7.

2.  Entitlement to higher disability ratings for cervical 
disc disease, currently assigned a 20 percent rating for 
impairment of the cervical spine and a 20 percent rating for 
neurological impairment in the left upper extremity.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In conjunction with this appeal, the Veteran presented 
personal testimony at a Travel Board hearing chaired by the 
undersigned Veterans Law Judge in October 2001.  A transcript 
of that hearing is associated with the claims files.

These matters were previously before the Board and 
adjudicated in a decision dated in June 2005.  In that 
decision, the Board denied entitlement to a disability rating 
higher than 20 percent for residuals of a compression 
fracture at T-7, and entitlement to a disability rating 
higher than 20 percent for cervical disc disease, status-post 
C-6 and C-7 fusion with nerve root compression.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in October 
2006, the Court vacated the Board's June 2005 decision, and 
remanded both matters to the Board for action consistent with 
a joint motion of the parties

Pursuant to the Joint Motion and Order of the Court, in April 
2007, the Board remanded both issues for additional 
evidentiary development.

These matters were again before the Board and adjudicated in 
a decision dated in April 2008.  In that decision, the Board 
denied entitlement to a disability rating higher than 20 
percent for residuals of a compression fracture at T-7, 
entitlement to a disability rating higher than 20 percent for 
impairment of the cervical spine due to cervical disc 
disease, and a TDIU; but granted a separate 20 percent 
disability rating for left upper extremity neurological 
impairment due to the service-connected cervical spine 
disability.  The Veteran appealed that decision to the Court.  
In an Order dated in December 2008, the Court vacated the 
Board's April 2008 decision to the extent that it denied the 
benefits sought on appeal, and remanded the matters to the 
Board for action consistent with a joint motion of the 
parties.  Pursuant to the joint motion, the 20 percent 
disability rating for left upper extremity neurological 
impairment due to service-connected cervical spine disability 
has been left undisturbed, but the issue of entitlement to a 
disability rating higher than 20 percent for left upper 
extremity neurological impairment resulting from cervical 
disc disease is still on appeal.


REMAND

In its April 2007 remand, the Board ordered the AMC or the RO 
to make arrangements for the Veteran to be afforded a VA 
examination to determine the current degree of severity of 
his service-connected residuals of a compression fracture at 
T-7 and cervical disc disease, status-post C-6 and C-7 fusion 
with nerve root compression.  Pursuant to the remand order, 
the examiner was to note the exact measurements for forward 
flexion, extension, lateral flexion, and lateral rotation, 
specifically identify any excursion of motion accompanied by 
pain, identify any objective evidence of pain, and provide an 
assessment of the degree of severity of any pain.  Also, the 
examiner was to provide an opinion concerning the impact of 
the Veteran's service-connected residuals of a compression 
fracture at T-7 and his cervical disc disease, status-post C-
6 and C-7 fusion with nerve root compression, on his ability 
to work.

The Veteran was provided a VA spine examination in September 
2007.  However, on range of motion testing, the VA examiner 
stated the following: "Veteran completely refused to perform 
any range of motion testing due to pain...  The range of 
motion, reflexes, and sensory exams are therefore not 
performed as he refused these multiple times."  However, the 
examiner did not render an opinion as to the degree and 
extent of pain, or the approximate loss of range of motion or 
functional loss due to pain, despite the Veteran's refusal to 
perform any range of motion testing.  Furthermore, the 
September 2008 VA examiner did not provide an opinion 
concerning the impact of the Veteran's service-connected 
residuals of a compression fracture at T-7 and his cervical 
disc disease, status-post C-6 and C-7 fusion with nerve root 
compression, on his ability to work.

Thus, the Veteran should be afforded a new VA examination.  
On examination, should the Veteran refuse to perform any 
range of motion testing due to pain, the examiner should 
nonetheless render an opinion as to the degree and extent of 
pain, or the approximate loss of range of motion or 
functional loss due to pain.  If such an opinion is not 
feasible, the examiner should so state and provide an 
explanation.  Also, the VA examiner should provide an opinion 
concerning the impact of the Veteran's service-connected 
residuals of a compression fracture at T-7, cervical disc 
disease, status-post C-6 and C-7 fusion with nerve root 
compression, and impairment resulting from cervical disc 
disease on his ability to work.

Finally, with respect to the Veteran's claim of entitlement 
to a TDIU, the Board notes that this issue is inextricably 
intertwined with the issues being remanded.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's service-connected 
disabilities.

2.	Then, the AMC or the RO should make 
arrangements for the Veteran to be 
afforded a VA examination by a 
physician with appropriate expertise to 
determine the current degree of 
severity of his service-connected 
residuals of a compression fracture at 
T-7, cervical disc disease, status-post 
C-6 and C-7 fusion with nerve root 
compression, and any neurological 
impairment in the upper extremities 
resulting from the disc disease.  The 
claims folders, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the service-
connected disabilities.  Any indicated 
studies, including range of motion 
testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and lateral 
rotation, and specifically identify any 
excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and provide 
an assessment of the degree of severity 
of any pain.

Should the Veteran refuse to perform 
any range of motion testing due to 
pain, the examiner should nonetheless 
render an opinion as to the degree and 
extent of pain, or the approximate loss 
of range of motion or functional loss 
due to pain.  If such an opinion is not 
feasible, the examiner should so state 
and provide an explanation.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side or other abnormality 
of spinal contour; positive 
Goldthwaite's sign; abnormal mobility 
on forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

If ankylosis is present, the examiner 
should identify the angle of ankylosis, 
provide an opinion as to whether it is 
at a favorable or unfavorable angle, 
and indicate whether it results in 
difficulty walking because of a limited 
line of vision, restricted opening of 
the mouth and chewing, breathing 
limited to diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms due 
to nerve root stretching.

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disabilities, 
to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the upper 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected 
disabilities on his ability to work, to 
include whether they are sufficient by 
themselves to render the Veteran 
unemployable.  The rationale for all 
opinions expressed should also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



